Case 20-01344-DSC13   Doc 31   Filed 07/29/20   Entered 07/29/20 12:55:03   Desc
                                 Page 1 of 4
Case 20-01344-DSC13   Doc 31   Filed 07/29/20   Entered 07/29/20 12:55:03   Desc
                                 Page 2 of 4
Case 20-01344-DSC13   Doc 31   Filed 07/29/20   Entered 07/29/20 12:55:03   Desc
                                 Page 3 of 4
Case 20-01344-DSC13   Doc 31   Filed 07/29/20   Entered 07/29/20 12:55:03   Desc
                                 Page 4 of 4
